DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 
Status of Application
Receipt of the amendments to claims and applicant arguments/remarks, filed on 06/10/2022, is acknowledged.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Claims 1-2, 4, 11, 34, 40, 49, 56, 64, 67-69 are pending in this action.  Claims 38-39, 41 have been cancelled.  Claims 3, 5-10, 12-33, 35-37, 42-48, 50-55, 57-63, 65-66 have been cancelled previously.  Claims 1, 4, 11, 34, 40, 56. 67 have been amended.  New claims 68, 69 have been added.  No new matter was added.  Claims 1-2, 4, 11, 34, 40, 49, 56, 64, 67-69 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's arguments have been fully considered, but they are moot in view of amendments to the claims.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  New arguments have been added to the rejection to address newly introduced amendments and clarify the position of the examiner.  

Priority
This application is a 371 of PCT/IL2019/050268, filed March 11, 2019, which claims benefit of foreign priority to IL261132, filed August 13, 2018.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.

Claim Objections
Claims 1, 2, 4, 67 are objected to because of the following informalities:  
In claim 1 the limitation “measured by dynamic light scattering” should be corrected to “as measured by dynamic light scattering” for clarity.  Similar is applied to claim 67.
Claims 1 and/or 67 comprise acronym “DLS”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed. 
Claims 2 and 4 are identical. 
In claim 4 the limitation “maltodextrin, CMC” should be corrected to “maltodextrin and CMC”.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 11, 34, 40, 49, 56, 64, 67-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 are unclear and indefinite, because said claim does not clearly define a structure of surfactants that should be used in the claimed water-dispersible powder.  For instance:
(i)  Claim 1 recites the limitation “polyoxyethylene-polyoxypropylene triblock copolymer” that is unclear, because only two blocks are identified.  Clarification is required.
(ii) Claim 1 further recites the limitation “general formula HO(C2H4O)a(C3H6O)b(C2H4O)aH”, but does not define a degree of polymerization of blocks (i.e., “a” and/or “b”).  Can it be 0, 1, 2?.  Clarification is required.
(iii) Claim 1 comprises parenthetical expressions, i.e., “(commonly designated as pluronic F-68)”, “(a subset of pluronic F-68 commonly designated as pluronic F-127).  To this point, it should be noted that parenthetical expressions are not permissible, which do not contribute to clearness or exactness in stating applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125).  Clarification is required.
(iv) Claim 1 recites the limitation “a triblock copolymer composed of a central hydrophobic chain of poly(propylene oxide) (70 units) flanked by two hydrophilic chains of poly(ethylene oxide) (20 units each) (also a polymer with the general formula HO[CH2CH2O]20[CH2CH(CH3)O]70[CH2CH2O]20H)” that is confusing, because the recited “triblock copolymer” and recited “polymer” have the same chemical structure.  Clarification is required
(v) As stated previously, claim 1 contains the trademark/trade name “pluronic F-127” and “pluronic F-68” (see www.thermofisher.com; www.sigmaaldrich.com).  Where a trademark/trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark/trade name cannot be used properly to identify any particular material or product.  A trademark/trade name is used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  In the present case, the trademark/trade name is used to identify/describe solid surfactants, accordingly, the identification/description is indefinite.  Similar is applied to claims 4, 11, 67.  Clarification is required.
Claims 2, 34, 40, 49, 56, 64, 68-69 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior are teaches a large variety of compositions comprising one or more cannabinoids disposed at least partially within a polymeric or phospholipid carriers having a maximum overall dimension of less than 1 micron.  
The prior art does not teach water-dispersible powders comprising (i) nanodroplets/nanospheres of cannabinoid material/active and having an average diameter of 50-900 nm, and wherein said nanodroplets/nanospheres further comprise a solid adsorbed layer/shell comprising at least one solid surfactant selected form the group consisting of ammonium glycyrrhizinate, pluronic F-127, and pluronic F-68; and wherein (ii) said water-dispersible powder further comprises at least one solid cryoprotectant selected form the group consisting of sucrose, trehasole, and mannitol; and optionally may include a solid carbohydrate selected from the group consisting of maltodextrin, carboxymethyl cellulose, and a mixture thereof.  Applicant teaches that said powders can be used for preparation of dosage forms suitable for oral or sublingual administrations (e.g., tablets or capsules) with controlled doses, controlled release properties, and increased bioavailability and protection of actives. 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615